Citation Nr: 0523122	
Decision Date: 08/23/05    Archive Date: 09/09/05

DOCKET NO.  03-26 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Entitlement to an initial rating higher than 70 percent for 
post-traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from January 1969 to August 
1970, including service in Vietnam.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York, which granted service connection for PTSD and assigned 
a 50 percent evaluation.  After the veteran expressed 
dissatisfaction with this evaluation, the Board, in May 2004, 
remanded the claim for additional development, including 
obtaining additional treatment records.  After that 
development took place, Stegall v. West, 11 Vet. App. 268, 
271 (1998), the Appeals Management Center (AMC) increased the 
rating to 70 percent in May 2005.  The veteran has not 
indicated that he is not seeking an even higher, 100 percent, 
evaluation, and the Board will therefore determine whether he 
is entitled to such a rating.  See AB v. Brown, 
6 Vet. App. 35, 39 (1993).

It is also noted that in the May 2005 rating action granted a 
total rating based on individual unemployability.  As such 
the issue herein is limited to an increased schedular 
evaluation.


FINDING OF FACT

The preponderance of the probative evidence of record 
reflects that the veteran has not at any time since filing 
his claim exhibited symptoms of total occupational and social 
impairment such as gross thought process impairment and 
grossly inappropriate behavior, persistent delusions or 
hallucinations, or danger of hurting himself or others, or 
disorientation or memory loss for his own or close relatives' 
names.




CONCLUSION OF LAW

The criteria have not been met for an initial schedular 
evaluation higher than 70 percent for PTSD.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), and its implementing 
regulations, redefine the obligations of VA with respect to 
its duties to notify and assist claimants.  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini), the United 
States Court of Appeals for Veterans Claims (Court) discussed 
both the timing and content of the VCAA's notice 
requirements.  In VAOPGCPREC 7-2004 (July 16, 2004), VA's 
Office of General Counsel (GC) undertook to explain the 
holding of Pelegrini.  The Board is bound by the  precedent 
opinions of VA's General Counsel as the chief legal officer 
of the Department.  See 38 U.S.C.A. § 7104(c) (West 2002).

The Pelegrini Court held that a VCAA notice must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini, 18 Vet. App. at 115, 120.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005).  VA met 
this requirement here.  After the Board's May 2004 remand, 
the AMC sent the veteran a June 2004 letter explaining VA's 
duties to notify and assist him with his claim for an 
increased rating for his PTSD, and the veteran's rights and 
responsibilities in this regard.  VA did not take any 
adjudicative action until the AMC's May 2005 supplemental 
statement of the case (SSOC).  Thus, in compliance with 
Pelegrini, VA provided VCAA notification to the veteran prior 
to its initial adjudicative action on his claim, with 
"initial" referring to VA's first adjudicative action after 
the Board's May 2004 remand.

The Court in Pelegrini also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini, 18 Vet. App. at 120-121.  See also Mayfield, 19 
Vet. App. at 110.  This new "fourth element" of the notice 
requirement comes from the language of 
38 C.F.R. § 3.159(b)(1) (2004).  Mayfield, 19 Vet. App. at 
110, 126; Pelegrini, 18 Vet. App. at 121.  According to GC, 
Pelegrini did not require that VCAA notification contain any 
specific "magic words," and allowed for the VCAA 
notification requirements to be satisfied by a document such 
as a SOC or SSOC, as long as the document meets the four 
content requirements listed above.  VAOPGCPREC 7-2004, at 3.  
See also Mayfield, 19 Vet. App. at 126 ("Although the 
Secretary could most efficiently and fully comply with 
§3.159(b)(1) by using the exact language of the regulation in 
any notice provided to a claimant, there is no requirement 
that the precise words of the regulation be included for 
notice to be complying").

These requirements were met in this case.  The AMC's June 
2004 letter told the veteran it was still working on his 
claim for an increased rating for his PTSD, and explained in 
an attachment entitled, "What the Evidence Must Show," that 
to establish entitlement to this benefit the veteran had to 
show that this disability had worsened.  The letter also 
indicated the information or evidence needed from the veteran 
and explained in an attachment entitled "What is the Status 
of your Claim and How you can Help," the respective 
responsibilities of the veteran and VA in obtaining it.  The 
AMC also wrote: "If there is any other evidence or 
information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."  In 
addition, the AMC included in its May 2005 SSOC the text of 
VCAA implementing regulation 38 C.F.R. § 3.159 (2004).  Cf. 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003) (noting 
Board's failure to discuss whether RO's decision and SOC 
satisfied VCAA requirements in the absence of letter 
explaining VCAA).  VA thus satisfied all four elements of the 
VCAA's content notice requirements.

Moreover, VA obtained all identified treatment records, 
including those specified by the Board in its May 2004 
remand, and there is no indication that any other records 
exist that should be requested, or that any pertinent 
evidence was not received.  Indeed, in response to the AMC's 
May 2005 SSOC enclosure letter, the veteran wrote in his May 
2005 Statement in Support of Claim (VA Form 21-4138) that he 
had reviewed the letter and requested that the AMC forward 
his appeal to the Board without delay.  VA thus complied with 
the VCAA's preliminary duty to assist provisions and their 
implementing regulations.

Therefore, under these circumstances, no further development 
is required to comply with the VCAA or its implementing 
regulations, and the Board will proceed to adjudicate the 
veteran's claim.

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2004).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2004).  
Also, when making determinations as to the appropriate rating 
to be assigned, VA must take into account the veteran's 
entire medical history and circumstances.  See 38 C.F.R. 
§ 4.1 (2004); Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).

In addition, where, as here, a veteran timely appeals a 
rating initially assigned when service connection is granted, 
the Board must consider entitlement to "staged" ratings to 
compensate for times since filing the claims when the 
disabilities may have been more severe than at other times 
during the course of the appeal.  See Fenderson v. West, 12 
Vet. App. 119, 125-26 (1999).  The AMC increased the 
veteran's evaluation to 70 percent effective the date of his 
claim for service connection; the issue is therefore whether 
the veteran is entitled to a rating higher than 70 percent 
for any period of time since he filed his claim.

Under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2004), a 70 
percent rating is assigned when there is occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as suicidal ideation; obsessed rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  A 100 percent rating is warranted where there 
is total occupational and social impairment, due to such 
symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

In the present case, the VA outpatient treatment (VAOPT) 
records, August 2002 VA examination report, private treatment 
records, and the records of the Social Security 
Administration (SSA) disability determination reflect that 
the veteran has not exhibited the symptoms listed in the 100 
percent criteria at any time since filing his claim.

Many of the VAOPT records are of the veteran's participation 
in the PTSD-combat group therapy sessions.  In those 
meetings, the veteran discusses his problems with the group 
in a manner that illustrates that he does not have the total 
social impairment required for a 100 percent evaluation.  One 
group therapy session note, dated December 18, 2001, 
indicates that the veteran requested assistance from the 
group regarding an incident in which he lost his temper, 
verbally, with his sister.  The veteran indicated that even 
this non-physical inappropriate behavior was not 
characteristic of him, thus showing that he did not exhibit 
grossly inappropriate behavior or a persistent danger of 
hurting himself or others.

At the August 2002 VA examination, the veteran's attire was 
neat and appropriate, thus showing he was capable of 
maintaining minimal personal hygiene.  There was no evidence 
of delusions or hallucinations, other symptoms in the 
schedular 100 percent criteria.  His was oriented to time, 
place, and time, and his thought processes were rational, 
coherent, and goal directed, thus indicating that he had no 
gross impairment in thought processes or disorientation to 
time or place.  The veteran did have some short-term memory 
loss and loss of concentration, but not the memory loss for 
names of close relatives, his own occupation, or his own name 
as indicated in the 100 percent criteria.  The veteran also 
denied suicidal and homicidal plans or ideation, and the 
examiner noted that while the veteran was prone to anger and 
irritability but had sufficient self control that it would 
not reach significant proportions; therefore, the veteran was 
not in persistent danger of hurting himself or others.  The 
examiner expressed his belief that a severe impairment in the 
veteran's social and occupational functioning was occurring 
due to his PTSD, but did not say this impairment was total, 
as required by the schedular 100 percent criteria.  The 
examiner noted impaired performance regarding some activities 
of daily living, but indicated that the veteran could drive, 
care for his personal needs and grooming, manage his own 
funds, and perform simple chores around the house, thus 
showing the veteran did not have the intermittent ability to 
perform daily activities required for a 100 percent rating.  
The examiner also noted the veteran's ability to work at his 
self-employed job was markedly limited, with marked 
difficulty maintaining emotional composure and concentration, 
but did not find that there was total occupational impairment 
such as that in the schedular 100 percent criteria, although 
he indicated such total impairment could occur if the veteran 
had to work in a more typical, competitive environment.  In 
addition, the veteran's Global Assessment Functioning (GAF) 
score was 48, indicative of serious impairment, but not the 
major, delusional, or gross impairments characteristic of 
lower GAF scores.  See Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994).  (Again, it is noted that a 
total rating based on individual unemployability has been 
assigned in this case.)

Similarly, the November 2002 and May 2003 private treatment 
records showed good hygiene, speech, coherent thought 
processes with no hallucinations or delusions, orientation to 
time, place, and person, mild impairment of attention and 
concentration, generally intact memory skills, average to 
above average cognitive functioning, and the ability to 
dress, bathe, groom, cook, clean, shop, and drive.  The 
veteran was also reported to be close to his family.  
Moreover, the VAOPT records contain numerous mental status 
examinations at which the veteran's thought processes were 
intact, with no suicidal or homicidal ideation, intact 
memory, judgment, and insight.  There were some 
hallucinations but they were not persistent, and there were 
no delusions.  In addition, the psychiatric experts cited in 
the SSA disability determination noted only some difficulty 
with attention and concentration, and only moderate 
limitations in the following abilities: maintaining attention 
and concentration for extended periods, working with others 
without being distracted, completing a normal work day 
without interruptions from psychologically based symptoms, 
performing at a consistent pace without an unreasonable 
number and length of rest periods, and interacting 
appropriately with the general public.

Thus, the above evidence reflects that the veteran's PTSD 
symptoms, while serious, have not at any time since he filed 
his claim corresponded to the symptoms-such as gross thought 
process impairment and grossly inappropriate behavior, 
persistent delusions or danger of hurting himself or others, 
or disorientation or memory loss-reflecting the total 
occupational and social impairment envisioned in the 
schedular 100 percent criteria.  As the preponderance of the 
evidence is therefore against the veteran's claim for an 
initial rating higher than 70 percent for his PTSD, the 
benefit-of-the-doubt doctrine does not apply, and this claim 
must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 4.3 (2004); Alemany v. Brown, 9 Vet. App. 
518, 519-20 (1996).


ORDER

The claim for an initial schedular rating higher than 70 
percent for PTSD is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


